DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 1-20 and added claims 21-38 in the preliminary amendment filed on 04/26/2022.
The claims 21-38 are pending.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “the dispatcher device” in line 4. The limitation should be consistent in the entirety of the claims.

Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Queen (US Patent No. 8,856,355 B2).
With respect to claim 21, Queen teaches a system comprising: a plurality of host devices each comprising a host display (display devices 180, Fig. 1); a plurality of relay servers (relay servers 14, Fig. 1); a dispatcher device (control server devices 110, Fig. 1) distinct from the relay servers and host devices, the dispatcher communicatively coupled to the host devices and to the relay servers via a data communication network (Fig. 1 disclose control server devices 110, display devices 180, and relay server devices 140 communicating via one or more networks 105); and wherein the dispatcher is configured to respond to a request from a mobile device browser (col. 9, lines 36-65 disclose client applications 166 (web browser) communicating with the control server device 110 to receive content from display device 180) by: communicating a web page comprising a touch user interface (UI) to the browser (col. 11, lines 38-col. 12, line 15 disclose control server device 110 sending command to the mobile device to launch the client applications associated with the mobile devices for the user to interact with the content); identifying a particular one of the relay servers to intermediate a communication session between the mobile device and a particular one of the host devices that is proximate to the mobile device (col. 3, lines 34-46; col. 7, lines 49-64; col. 13, lines 14-40 disclose selecting one or more relay servers to communicate with the display device in proximity to the display devices); generating an association between the session and the particular one of the relay servers in a session cache (col. 7, lines 8-29; col. 8, lines 20-39 disclose connection manager managing connection between relay servers and display devices, and mobile devices); providing an identification of the particular relay server to the particular host device to cause the particular host device (col. 13, lines 14-40 disclose control server device selecting relay server device for establishing a connection between mobile device and display devices) to: establish a connection to the particular relay server (col. 13, lines 14-40 disclose cloud connection by the relay server device for establishing for establishing a connection between mobile device and display devices); and couple the connection to a control application of the particular host device (col. 3, lines 15-49 disclose mobile device interacting with a software application on the display device to control the content); providing an identification of the particular relay server to the mobile device to cause the mobile device to establish a connection to the particular relay server (col. 13, lines 14-59 disclose determining which one of the relay server devices to select for relaying the content between the devices via connection manager); and whereby touch events on the touch UI on the mobile device are communicated through the particular relay server to control the particular host device via the control application (col. 11, lines 38-col. 12, line 15 disclose mobile device interacting with the content with the client applications such as the user moves an object on the display of the mobile device, the object may adjust accordingly on the screen of the display device. The control server device facilitating the communication by a relay server device).

With respect to claim 22, Queen teaches wherein receiving a request from the mobile device at the dispatcher comprises a request at an Internet Protocol (IP) address corresponding to a uniform resource locator (URL) for the dispatcher (col. 15, lines 23 - col. 16, line 60 disclose content request to the control server device from the mobile device).

With respect to claim 23, Queen teaches wherein the IP address is encoded on the host display of one or more of the host computer systems (col. 15, line 23 - col. 16, line 60).

With respect to claim 24, Queen teaches wherein the host display encodes the URL (col. 15, line 5-22).

With respect to claim 25, Queen teaches wherein the host display encodes an identifier for the session (col. 15, line 5-22).

With respect to claim 26, Queen teaches wherein: the host systems each comprise a beacon (col. 12, lines 44-col. 13, line 13; col. 15, line 5-22); and applying the beacon to the mobile device causes the mobile device to transmit the request to the dispatcher (col. 12, lines 44-col. 13, line 13; col. 15, line 5-22).

With respect to claim 27, Queen teaches wherein the dispatcher is further configured to: determine one of the plurality of relay servers that satisfies a specified condition for facilitating the session between the mobile device and the particular host device (col. 7, lines 49-66).

With respect to claim 28, Queen teaches wherein the specified condition includes: at least one of (a) an available computing resource at the one of the plurality of relay servers is above a first threshold or highest among the plurality of relay servers, or (b) a latency associated with transmitting data between the mobile device and the particular host system via the one of the plurality of relay servers is below a second threshold or lowest among the plurality of relay servers (col. 7, lines 49-66).

With respect to claim 29, Queen teaches storing an executable code for rendering the UI in the session cache (col. 8, lines 34-39).

The limitations of claim 30 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

The limitations of claim 31 are rejected in the analysis of claim 22 above, and the claim is rejected on that basis.

The limitations of claim 32 are rejected in the analysis of claim 23 above, and the claim is rejected on that basis.

The limitations of claim 33 are rejected in the analysis of claim 24 above, and the claim is rejected on that basis.

The limitations of claim 34 are rejected in the analysis of claim 25 above, and the claim is rejected on that basis.

The limitations of claim 35 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.

The limitations of claim 36 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

The limitations of claim 37 are rejected in the analysis of claim 28 above, and the claim is rejected on that basis.

The limitations of claim 38 are rejected in the analysis of claim 29 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

8/27/2022